Citation Nr: 0702636	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-15 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from February 1969 to December 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The veteran does not have post-traumatic stress disorder.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).

The veteran applied for service connection for PTSD in May 
2003.  A subsequent VA letter of May 2003 afforded the 
veteran all aspects of notice mandated by law and regulation, 
except notice of the potential rating and effective date 
elements of her claim.  See Dingess v. Nicholson, 19Vet. App. 
473 (2006).  VA provided such notice in an attachment to an 
April 2006 letter prior to transfer of the case to the Board.  
It appears VA did not readjudicate the claim subsequently.  
In light of the adverse outcome in this appeal, the question 
whether the veteran suffered prejudice in prosecuting her 
claim for lack of information about the rating and effective 
date elements of the claim, or from lack of readjudication, 
is moot.

The notice provided in May 2003 was specifically tailored to 
claims of PTSD due to personal assault.  Her responses during 
the pendency of the claim reveal that she participated in 
prosecution of her claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); see also Mayfield v. Nicholson, No. 02-1077 (Vet. 
App. Dec. 21, 2006).  Clearly, VA has discharged its notice 
requirements.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).  Any defects in the timing or language of 
VA implementation of its notice duties have been harmless to 
the veteran's claim.  See Conway v. Principi, 353 F.3d 1359, 
1374 (2004) (Court of Appeals for Veterans Claims must "take 
due account of the rule of prejudicial error").

VA has obtained all Federal evidence of which it had notice, 
or it has obtained responses from Federal agencies stating 
the custodian agency has not records pertaining to the 
veteran.  The veteran has not authorized VA to obtain any 
private medical records, notwithstanding VA's detailed 
request for certain information and authorization to assist 
her to obtain evidence.  VA has examined the veteran and 
obtained a medical opinion necessary to decide the claim.  VA 
has discharged its duty to assist the veteran with her claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).

II.  Service Connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran alleges she sustained psychic trauma in service 
that has precipitated PTSD.  In July 2004, she told a VA 
examiner, in summary, that while in the service she had met a 
man who represented himself as an FBI agent.  They saw each 
other socially.  At a time, he solicited her participation in 
a surveillance for the purpose of which he inserted a 
surveillance device in her vagina.  At about that time she 
befriended a person who was a member of the C.I.D. (Criminal 
Investigation Division of the Army), who planned with her to 
arrest the purported FBI agent upon her next meeting with the 
agent.  Upon her next meeting with the FBI agent, he informed 
her it was necessary to have intercourse with her.  She 
stated the C.I.D. member then arrested the FBI agent.  She 
stated she did not have intercourse with the agent and she 
was not raped; the assault occurred when he put his finger in 
her vagina, supposedly to insert the device.  She reported 
that, following the arrest, she went with the C.I.D. member 
to a first sergeant and made a statement.  She told the VA 
examiner that following that incident, she had feelings of 
decreased self-esteem.  She stated her recollection of the 
events is vague, and she did not remember the exact date or 
month of the events.

The regulation pertaining to proof of service connection for 
PTSD provides 

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.

38 C.F.R. § 3.304(f) (2006).  The regulation provides in 
detail further guidance on establishing service connection 
for PTSD based on in-service personal assault, including 
types and categories of evidence potentially pertinent to 
proving the fact of the stressor, means to gather that 
evidence, and instruction to VA on obtaining medical a 
medical opinion whether the evidence adduced indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3).

Where the evidence shows that the veteran did not serve in 
combat with enemy forces during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of any claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).

VA has implemented each of the steps set forth in the PTSD 
regulation, obtaining personnel records, providing the 
veteran a detailed list of types and sources of evidence 
likely to be pertinent, a questionnaire to elicit her 
recollections, and information on possible sources of 
evidence, as well as forms for her to authorize VA to obtain 
evidence.

The veteran has failed to meet any criterion of entitlement 
to service connection for PTSD.  She submitted a private 
psychiatric record dated June 2004 from the office of R. 
Jimenez, M.D., headed "Professional Care Statement."  It 
reported she had been a patient since November 2003.  It 
stated diagnoses of major depressive disorder, recurrent, 
nonpsychotic; generalized anxiety disorder with panic 
episodes; and PTSD, chronic.  Section 3.304(f) requires that 
the diagnosis be in accordance with 38 C.F.R. § 4.125, which 
means that the diagnosis must conform to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV) and be supported by findings on the examination report.  
38 C.F.R. § 4.125(a).  This document does not meet the 
criterion of a diagnosis of PTSD adequate for service 
connection.  The report is utterly opaque as to the basis of 
the diagnosis.  Absent clinical records, VA cannot assume the 
diagnosis correctly is predicated on demonstrated 
symptomatology of PTSD as defined in the DSM-IV.  The report 
is not satisfactory as an examination based upon which VA can 
grant service connection, 38 C.F.R. § 3.326(b).

The veteran withheld the authority VA needs to obtain 
clinical records from Dr. Jimenez.  38 C.F.R. 
§ 3.159(c)(1)(ii).She has she provided them, despite VA's 
specific request of her for such authorization or for the 
evidence itself.  At a May 2005 hearing, she testified about 
her assault, identifying the perpetrator as a CIA agent and 
attesting to a poor memory for the events.  Her 
representative noted the lack of private medical evidence 
about the PTSD stressor or current symptomatology.  He stated 
he would provide a report which he then had, and other 
evidence, to the RO, but he has not done so.  VA obtained 
service hospital records and a report of a psychiatric 
evaluation the veteran testified about, and they pertain to a 
therapeutic abortion the veteran has affirmed is unrelated to 
her PTSD stressor.  No inference about the basis of the 
diagnosis can be made, and to do so would substitute 
speculation for evidence.

In contrast, the July 2004 VA examiner reported on and 
extensive clinical interview and she demonstrated careful 
review of the claims file by reference to historical 
documents of record.  The examiner concluded that the 
veteran's history satisfied the criterion of a PTSD stressor, 
but that conclusion is not an opinion that the stressor 
occurred.  It is only a medical opinion that the events 
described satisfy the stressor criterion of the diagnosis.  
The examiner methodically discussed each criterion, finding 
some and not others, ultimately diagnosing major depressive 
disorder in partial remission and anxiety disorder.  She 
opined the veteran does not have PTSD as judged by the DSM-IV 
criteria.  The probative value of the VA examination report 
so outweighs the probative value of the private medical 
record that the clear preponderance of the evidence is that 
the veteran does not have PTSD.

VA is authorized to grant service connection for current 
disability.  38 U.S.C.A. §§ 1110, 1131.  Entitlement to VA 
disability compensation requires the existence of a current 
disability.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 
1998) (service connection based on wartime service); 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (Fed. Cir. 1997) 
(service connection based on peacetime service).

In addition to finding the veteran does not have PTSD, the 
examiner reported that the veteran's records show no 
"markers" of sexual assault.  That is, her service 
personnel and medical records show none of the types of 
behaviors or changes in behavior which the regulation 
identifies as examples of evidence of trauma due to personal 
assault.  38 C.F.R. § 3.304(f)(3).

It is significant in this regard that there is no service 
medical evidence of psychiatric complaints or treatment.  The 
C.I.D. informed VA in March 2004 that there is no report 
involving the veteran, and such a report would be filed under 
her personal identifiers, so the identity of the perpetrator 
would not necessary in a records search.  An October 1971 
psychiatric evaluation prior to a therapeutic abortion in 
November 1971 opined that the veteran was a mature individual 
with an excellent service record, likely to suffer severe 
psychiatric consequences if she carried her pregnancy to 
term.  The only reasonable conclusion to draw from the 
service medical and personnel records and other efforts to 
verify the veteran's contentions is that there is no evidence 
other than the veteran's statement that the assault occurred.

In summary, the preponderance of the evidence is against 
finding the veteran has PTSD, and her claim must fail.  It is 
irrelevant that VA has been unable to verify the alleged 
stressors, because the veteran has not established that she 
has PTSD.  Even undebatable proof that the alleged event 
happened would be insufficient to establish entitlement to 
service connection for a disability which the preponderance 
of the medical evidence shows she does not have.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


